United States Court of Appeals
                                                                         Fifth Circuit

                                                                     FILED
                IN THE UNITED STATES COURT OF APPEALS              March 10, 2005
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-10851


                              ARTHUR SINGER,

                                                     Plaintiff-Appellant,

                                   versus

                 CARRINGTON LABORATORIES INC; ET AL,

                                                                 Defendants,

                      CARRINGTON LABORATORIES INC,

                                                       Defendant-Appellee,



           Appeals from the United States District Court
                 for the Northern District of Texas
                       Case No. 3:01-CV-1776-L


Before JONES, WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

           The court has considered appellant’s position in light of

the briefs, pertinent portions of the record, and oral argument.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

           AFFIRMED.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.